THE COURT.
The respondent having served and filed its motion to dismiss the appeal in the above entitled action *803on the ground that no record on appeal has been prepared or filed, supported by a certificate of the clerk of the superior court setting forth the facts required by rule VI of this court, and it appearing that all the grounds stated in the motion are supported by the said certificate and by the authorities cited.
It is hereby ordered that the appeal from the judgment of the Superior Court of Los Angeles County be, and it hereby is, dismissed.